Exhibit 10.8


FIRST AMENDMENT TO
PLAINS AAP, L.P. CLASS B
RESTRICTED UNITS AGREEMENT
This First Amendment to Plains AAP, L.P. Class B Restricted Units Agreement
(this “Amendment”) is entered into effective as of the 25th day of August, 2016
(the “Effective Date”) by and between Plains AAP, L.P., a Delaware limited
partnership (the “Partnership”) and WCW (Willie) Chiang (“Executive”).
RECITALS
WHEREAS, the Partnership and Executive have previously entered into that certain
Plains AAP, L.P. Class B Restricted Units Agreement dated August 24, 2015 (such
agreement being herein referred to as the “Class B Agreement”).
WHEREAS, in connection with the pending simplification transaction involving
certain affiliates of the Partnership and the proposed distribution reduction
previously announced by Plains All American Pipeline, L.P., on the Effective
Date the Board of Directors of Plains All American GP LLC approved certain
modifications to the terms of the Class B Agreement, and Executive and the
Partnership desire to enter into this Amendment for the purpose of evidencing
such mutually beneficial amendments to the Class B Agreement.
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Partnership and Executive hereby agree as follows,
effective as of the Effective Date (it being further agreed that any capitalized
term used herein but not defined shall have the meaning given such term in the
Class B Agreement):
1.
Deletion and Modification of Certain Defined Terms Section 1.2 is hereby
modified as follows:

a.
The defined terms “Capital Call,” “Capital Call Amount,” and “Exchange Act” are
hereby deleted in their entirety;

b.
The defined term “Conversion Factor” is hereby deleted and replaced in its
entirety as follows:

“Conversion Factor” means 0.9413316.
c.
The term “Partnership Distribution” is hereby deleted and replaced in its
entirety as follows:






--------------------------------------------------------------------------------




“Partnership Distribution” means, with respect to a particular fiscal quarter,
the total amount of distributions to be made by the Partnership pursuant to
Section 4.1 of the Partnership Agreement.
2.
Modifications to Section 2.2(b). Section 2.2(b) of the Class B Agreement is
hereby deleted and replaced in its entirety as follows:

a.
Earned Units. The Partnership and Executive acknowledge and agree that the
Granted Units shall become Earned Units as follows:

(i)
50% will become Earned Units on the first date subsequent to March 31, 2017 upon
which the MLP pays a quarterly distribution of at least $0.55 per MLP Common
Unit ($2.20 annualized) and the MLP generates distributable cash flow (“DCF”) of
$1.5 billion or more on a trailing four quarter basis;

(ii)
25% will become Earned Units on the first date subsequent to March 31, 2017 on
which the MLP pays a quarterly distribution of at least $0.625 per MLP Common
Unit ($2.50 annualized); and

(iii)
25% will become Earned Units on the first date subsequent to March 31, 2017 on
which the MLP pays a quarterly distribution of at least $0.70 per MLP Common
Unit ($2.80 annualized).

For purposes of the performance threshold set forth in Clause (b)(1) above, the
referenced DCF level will be subject to adjustment as determined by the Chief
Executive Officer of the Company in his sole discretion to account for
significant asset sales (and if at such time the Executive is the Chief
Executive Officer of the Company, the determination as to whether there shall be
any such adjustment shall be made by the Board in its sole discretion). Once a
Granted Unit has become an Earned Unit pursuant to this Agreement, the Earned
Unit shall remain an Earned Unit thereafter until it either becomes a Vested
Unit or is purchased by the Partnership pursuant to the exercise of its Call
Option.
3.
Deletion of Section 2.4. Section 2.4 of the Class B Agreement is hereby deleted
in its entirety.

4.
Amendment of Section 2 of Exhibit A. Section 2 of Exhibit A to the Class B
Agreement is hereby deleted and replaced in its entirety as follows:



2



--------------------------------------------------------------------------------




2.    Partnership Call Option. Upon the occurrence of a Call Event, the
Partnership, at its option (exercisable at any time during the 60-day period
following the date of such Call Event), may (but the Partnership shall have no
obligation to) purchase all (or any portion elected by the Partnership in its
sole discretion) of the Earned Units held by Executive (or by Executive’s
estate), for a purchase price per Earned Unit equal to the Call Value at the
time of the Call Event. If the Partnership wishes to exercise the Call Option
granted herein, it must provide written notice within such 60-day period to
Executive (or his estate) specifying the number of such Earned Units it elects
to purchase. Within 10 days after the exercise of the Call Option by the
Partnership, the Executive (or estate) shall deliver the certificates, if any,
representing the applicable Earned Units to the Partnership, duly endorsed and
together with appropriate assignment and transfer instruments, free and clear of
all adverse charges, liens, claims and encumbrances, in consideration for the
purchase price specified above to be paid by the Partnership in the form of a
single, lump sum cash payment from the Partnership; provided, however, that the
Partnership may, in its sole discretion, elect to pay all or any portion of such
consideration by exchanging a designated number of such Earned Units for a
number of Common Units of the MLP that is equal to the product of (a) the
applicable number of Earned Units and (b) the Conversion Factor. Delivery of the
Earned Units and related transfer and assignment instruments by the holder shall
constitute a representation to the Partnership that such Earned Units are free
and clear of all adverse charges, liens, claims and encumbrances. If the
Partnership does not timely exercise its Call Option, the Earned Units shall
become Vested Units at the end of the period for exercising the Call Option. If
the Partnership exercises its Call Option and pays all or any portion of the
consideration payable in connection therewith in the form of Common Units of the
MLP, the Partnership agrees to use commercially reasonable efforts to cause the
resale by Executive of such Common Units to be covered by a shelf registration
statement of the MLP.
Except as amended by this Amendment, the Class B Agreement shall remain in full
force and effect according to its terms. The undersigned hereby execute this
Amendment to be effective for all purposes as of the Effective Date.


3



--------------------------------------------------------------------------------




PARTNERSHIP:
 
Plains AAP, L.P.
By:
Plains All American GP LLC
 
 
By:
/s/ Richard McGee
Name:
Richard McGee
Title:
Executive Vice President
 
 
 
 
EXECUTIVE:
 
 
/s/ WCW (Willie) Chiang
WCW (Willie) Chiang







4

